CADENA, Chief Justice,
concurring in result.
I concur in the result. In her brief, appellant merely argues that it is “conceivable” that Dr. Quiroga’s testimony “could have allowed the jury to speculate that it was an arthritic condition and not an on-the-job accident that caused her sudden pain on” the date of the alleged injury. A contention that a ruling of the trial court “conceivably” resulted in rendition of an improper judgment falls far short of satisfying the requirement, as a condition precedent to reversal, that the alleged error probably caused rendition of an improper judgment.